Citation Nr: 0202738	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella, left knee.

2.  Entitlement to service connection for right shoulder 
pain.

3.  Entitlement to service connection for left elbow pain.

4.  Evaluation of service-connected chondromalacia patella, 
right knee.

5.  Evaluation of service-connected degenerative joint 
disease, right knee.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had periods of active service from June 1968 to 
July 1971.

This appeal arose from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied claims of entitlement to service 
connection for chondromalacia patella, right knee, right 
shoulder pain, and left elbow pain, and granted service 
connection for chondromalacia patella, right knee, evaluated 
as 0 percent (noncompensable) disabling.  The veteran 
appealed the denials of service connection, as well as the 
issue of a higher evaluation for his right knee.  In May 
1999, the RO granted service connection for degenerative 
joint disease of the right knee, and increased the veteran's 
evaluation for right knee "chondromalacia patella with 
degenerative joint disease" to 10 percent.  In August 2001, 
the RO assigned an additional, separate 10 percent rating for 
right knee arthritis.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) (Precedent Opinion the VA's Office of the 
General Counsel holding that a claimant who has both 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 without violating the 
prohibition against pyramiding in 38 C.F.R. § 4.14).  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


REMAND

The Board notes that in his VA Form 9, received in April 
1999, and a March 2001 "statement of accredited 
representative in appealed case" (VA Form 646), a VA Travel 
Board hearing at the RO was requested.  The United States 
Court of Appeals for Veterans Claims has determined that the 
veteran has a right to request a hearing before the issuance 
of a Board decision.  See Bernard v. Brown , 4 Vet. App. 384, 
393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 
C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2001).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA Travel Board hearing before a member 
of the Board at the Montgomery, Alabama, 
VA RO in accordance with 38 C.F.R. § 
20.704.

When the above action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice.  The purpose of this remand is to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




